ADVISORY ACTION
	Applicants’ arguments filed May 4, 2022 have been considered but have not been found persuasive.
	Applicants argue that the examiner has failed to provide articulated reasoning having a rational underpinning in providing motivation to modify applicants’ admitted prior art, particularly that the examiner has not explained or shown that it would have been obvious to use a reinforcing member in the particular context of the aluminum-fiber composite structural components. Applicants further argue that there is no disclosed use in applicants’ admitted prior art such as doors, hoods, or trunk lids.  However the present claims do not require the structural component to take on a particular form.  Further any lack of specific form disclosed with regards to the claimed structural component does not preclude the component form being subject improvement based on known teachings.  Hemming is an established technique for improving components having sheet edges as advanced in the final rejection dated May 4, 2022.  Applicants additionally argue that Adhau does not disclose hemming in metal fiber parts, however both Dacey Jr. and Abhau are relied upon in support of the examiner’s position with regards to the technique of hemming and its benefits. While applicants argue that the prior art teachings relied upon by the examiner are not directed to metal-fiber composites, there is a reasonable expectation of success in hemming a metal-fiber component, and that the admitted art component would exhibit the same benefits  Further there is nothing of record, and applicants have not provided reasoning, tending to show that where the presence of the fiber material would undo or in some way counter benefits such as improved strength and removal of sharp edges. Specifically, where a hem is formed the edge is folded inward thereby isolating the exposed edge and increasing its thickness.
	While applicants argue the examiner has failed to indicate what portions of the admitted art is hemmed, or where it is hemmed, the extent of the hemming provided is within the ordinary level of skill in the art, and given that the present claims do not limit the hem to a specific component or location, implementation of a hem in the admitted structure to any extent is sufficient to satisfy the presently claimed requirement. Applicants assertion that the motivation to use a hemmed edge can only be based on improper hindsight has not been found to be persuasive where the examiner has provided motivation based on specific teachings outside applicants’ detailed description, i.e. no portions of applicants’ disclosure (outside admitted art) are necessary to support the examiner’s suggested modification.
	For these reasons, and for those reasons as advanced in the final rejection dated May 4, 2022, the rejections of record have been found to be proper, and the finality of the office action has been maintained. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784